       Case 2:13-cr-02104-TOR            ECF No. 134       filed 04/28/21      PageID.395 Page 1 of 4
PROB 12C                                                                                Report Date: April 28, 2021
(6/16)

                                       United States District Court                        FILED IN THE
                                                                                       U.S. DISTRICT COURT
                                                                                 EASTERN DISTRICT OF WASHINGTON

                                                      for the
                                                                                  Apr 28, 2021
                                        Eastern District of Washington                SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Reggie Lee Burdeau                       Case Number: 0980 2:13CR02104-TOR-1
 Address of Offender: 203 Mamachat Lane, Wapato, Washington 98951
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, U.S. District Judge
 Date of Original Sentence: March 12, 2014
 Original Offense:          Crime on Indian Reservation - Sexual Abuse, 18 U.S.C. §§ 1153 and 2242(2)(B)
 Original Sentence:         Prison - 60 months              Type of Supervision: Supervised Release
                            TSR - 84 months

 Revocation Sentence:       Prison - 4 Months
 (11/29/2018)               TSR - 60 Months

 Revocation Sentence:       Prison - 6 Months
 (02/13/2020)               TSR - 60 Months
 Asst. U.S. Attorney:       Thomas J. Hanlon                Date Supervision Commenced: July 1, 2020
 Defense Attorney:          Jeremy B. Sporn                 Date Supervision Expires: June 30, 2025


                                         PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

           1            Standard Condition #2: After initially reporting to the probation office, you will receive
                        instructions from the Court or the probation officer about how and when you must report to
                        the probation officer, and you must report to the probation officer as instructed.

                        Supporting Evidence: Mr. Burdeau is alleged to have violated his conditions of supervised
                        release by failing to report to probation on April 5, 14, and 16, 2021.

                        Following COVID-19 procedures, Mr. Burdeau's conditions were verbally reviewed with
                        him on July 1, 2020. Additionally, on July 7, 2020, Mr. Burdeau signed his conditions of
                        supervised release acknowledging an understanding of his conditions, which include standard
                        condition number 2, as noted above.
      Case 2:13-cr-02104-TOR       ECF No. 134         filed 04/28/21      PageID.396 Page 2 of 4
Prob12C
Re: Burdeau, Reggie Lee
April 28, 2021
Page 2

                  On April 2, 2021, this officer provided Mr. Burdeau with reporting instructions directing him
                  to report to the U.S. Probation Office on April 5, 2021. On the morning of April 5, 2021, Mr.
                  Burdeau called requesting, and was granted, a later report time for this same date, which he
                  failed to report.

                  On April 13, 2021, this officer conducted an unscheduled home visit and left written
                  reporting instructions directing Mr. Burdeau to report to the probation office on April 14,
                  2021, by 4 p.m., which he failed to do.

                  On April 15, 2021, Mr. Burdeau called this officer and received instructions to report to the
                  probation office on April 16, 2021, which he failed to do. At this time, Mr. Burdeau has
                  been unwilling to engage probation’s interventions.
          2       Special Condition #12: You must actively participate and successfully complete an
                  approved state-certified sex offender treatment program. You must follow all lifestyle
                  restrictions and treatment requirements of the program. You must participate in special
                  testing in the form of polygraphs, in order to measure compliance with the treatment program
                  requirements. You must allow reciprocal release of information between the supervising
                  officer and the treatment provider. You must pay for treatment and testing according to your
                  ability.

                  Supporting Evidence: Mr. Burdeau is alleged to be in violation of his supervised release
                  conditions by failing to attend sex offender treatment on March 31, 2021.

                  Following COVID-19 procedures, Mr. Burdeau's conditions were verbally reviewed with
                  him on July 1, 2020. Additionally, on July 7, 2020, Mr. Burdeau signed his conditions of
                  supervised release acknowledging an understanding of his conditions, which includes special
                  condition number 12, as noted above.

                  On February 10, 2021, this officer provided Mr. Burdeau with instructions and a directive
                  to enroll in sex offender treatment with Ken Schafer and Associates, which he did using a
                  relative’s cellular telephone.

                  On February 25, 2021, after the above-noted relative moved away from the area, Mr.
                  Burdeau received instructions on acquiring a subsidized cellular telephone for medical
                  appointments, which included sex offender and drug and alcohol treatment appointments.

                  On March 4, 2021, Mr. Burdeau reported receiving the above-noted cellular telephone, but
                  lost it shortly after. During follow up, this officer provided Mr. Burdeau with instruction on
                  how to replace the telephone, which he failed to do.

                  On March 25, 2021, this officer directed Mr. Burdeau to use a portion of his stimulus money
                  for a cellular telephone and to make contact with his sex offender treatment provider by
                  March 31, 2021, which he failed to do. As of the writing of this report, Mr. Burdeau has not
                  made contact with his sex offender treatment provider.
          3       Special Condition #14: You must abstain from the use of illegal controlled substances, and
                  must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                  no more than 6 tests per month, in order to confirm continued abstinence from these
                  substances.
      Case 2:13-cr-02104-TOR       ECF No. 134         filed 04/28/21      PageID.397 Page 3 of 4
Prob12C
Re: Burdeau, Reggie Lee
April 28, 2021
Page 3

                  Supporting Evidence: Mr. Burdeau is alleged to have violated his conditions of supervised
                  release by testing positive for marijuana on March 4, 2021, and verbally admitting to using
                  marijuana on March 21, 2021, and April 2, 2021.

                  Following COVID-19 procedures, Mr. Burdeau's conditions were verbally reviewed with
                  him on July 1, 2020. Additionally, on July 7, 2020, Mr. Burdeau signed his conditions of
                  supervised release acknowledging an understanding of his conditions, which includes special
                  condition number 14, as noted above.

                  On March 4, 2021, this officer collected a random urine sample (UA) from Mr. Burdeau,
                  which Alere Toxicology Services later confirmed positive for marijuana.

                  On March 25, 2021, Mr. Burdeau reported to the U.S. Probation Office, signing a drug use
                  admission form admitting he used marijuana on March 21, 2021.
          4       Special Condition # 14: You must abstain from the use of illegal controlled substances, and
                  must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                  no more than 6 tests per month, in order to confirm continued abstinence from these
                  substances.

                  Supporting Evidence: Mr. Burdeau is alleged to have violated his conditions of supervised
                  release by testing positive for methamphetamine on March 4, 2021, and admitting to using
                  methamphetamine on March 21, 2021, and April 2, 2021.

                  Following COVID-19 procedures, Mr. Burdeau's conditions were verbally reviewed with
                  him on July 1, 2020. Additionally, on July 7, 2020, Mr. Burdeau signed his conditions of
                  supervised release acknowledging an understanding of his conditions, which includes special
                  condition number 14, as noted above.

                  On March 4, 2021, this officer collected a random UA from Mr. Burdeau, which Alere
                  Toxicology Services later confirmed positive for methamphetamine.

                  On March 25, 2021, Mr. Burdeau reported to the U.S. Probation Office, signing a drug use
                  admission form admitting he used methamphetamine on March 21, 2021.

                  On April, 2, 2021, during a conference call with this officer and his drug and alcohol
                  treatment provider, Mr. Burdeau admitted he consumed methamphetamine on this date.
          5       Special Condition #15: You must not enter into or remain in any establishment where
                  alcohol is the primary item of sale. You must abstain from alcohol and must submit to
                  urinalysis and Breathalyzer testing as directed by the supervising officer, but no more than
                  6 tests per month, in order to confirm continued abstinence from this substance.

                  Supporting Evidence: Mr. Burdeau is alleged to have violated his conditions of supervised
                  release by admitting he consumed alcohol on March 3, 2021, and April 2, 2021.

                  Following COVID-19 procedures, Mr. Burdeau's conditions were verbally reviewed with
                  him on July 1, 2020. Additionally, on July 7, 2020, Mr. Burdeau signed his conditions of
                  supervised release acknowledging an understanding of his conditions, which includes special
                  condition number 15, as noted above.
        Case 2:13-cr-02104-TOR         ECF No. 134        filed 04/28/21      PageID.398 Page 4 of 4
Prob12C
Re: Burdeau, Reggie Lee
April 28, 2021
Page 4

                      On March 4, 2021, this officer conducted an unscheduled contact. On this date, Mr. Burdeau
                      verbally admitted he consumed alcohol on March 3, 2021.

                      On April 2, 2021, during a conference call with this officer and his drug and alcohol
                      treatment provider, Mr. Burdeau admitted he consumed alcohol on this date.

The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the defendant to appear to
answer to the allegations contained in this petition.



                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:      April 28, 2021
                                                                            s/Nick Bazan
                                                                            Nick Bazan
                                                                            U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [X ]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      Other

                                                                            Thomas O. Rice
                                                                            United States District Judge
                                                                            April 28, 201
                                                                            Date
